DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an amended final office action for application Serial No. 15/905,299 filed on 07/07/2021. Claims 1-8, 10-20, and 22-27 have been examined and fully considered.
Claims 26 and 27 are newly added.
Claims 9 and 21 are cancelled. 
Claims 1-8, 10-20, and 22-27 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments, see remarks filed 07/07/2021 have been fully considered but they are not persuasive. Applicants remarks states “Fetzer does not teach or suggest the above-recited combination of features of Claims 1 and 11, particularly decoded machine-readable code including navigation vector data, said navigation vector data including a navigation direction through the environment”, “Collins does not teach or suggest that the fiducial marker itself includes "decoded machine-readable code including navigation vector data extracted from a payload region of said machine-readable code, said navigation vector data including information indicating a navigation direction through the environment”, and “It is respectfully contended that Rahnama does not teach or suggest, in Paragraph 103 or elsewhere, that marker 310 itself includes machine-readable code including navigation vector data, said navigation vector data including information indicating a navigation direction through the environment”.

	Secondly, The Collins reference was brought in to teach that …a navigation direction through the environment. The Examiner points to paragraph [0062], lines 4-9, The marker may be used as a fiducial marker, which may aid the UAV in navigating to a proper landing position of the moving platform. In one example, the marker may include an asymmetric image or code that may be discernible by the UAV. The fiducial marker may be indicative of the orientation of moving platform relative to the UAV. The Examiner interprets that the cited references Collins teaches where maker includes an image or code (i.e., decoded machine-readable code) which indicates a navigation direction to assist the UAV through the environment, specifically, in this case to a proper landing position of the moving platform where the maker suggest the orientation  that determines the relative position to the UAV. Therefore, Fetzer in view of Collins does teach ...said navigation vector data including a navigation direction through the environment and as much meets the scope the claimed subject matter.
	Thirdly, in regards to Applicant’s remark “It is respectfully contended that Rahnama does not teach or suggest, in Paragraph 103 or elsewhere, that marker 310 itself includes machine-readable code including navigation vector data, said navigation vector data including information 
	Therefore, the remarks made are invalid to the claim feature. Therefore, Examiner maintains cited references in the 35 USC § 103 rejections.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-20, 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer et al. (US-2016/0300354) in view of Collins et al. (US-2018/0364740).
	Regarding claim 1, Fetzer teaches a method for navigating a sensor-equipped mobile platform through an environment to a destination, the method comprising:
	capturing a first image in a first state of illumination (Fetzer: Para. [0004], lines 8-10, The first image is captured while the imaging targets are in a first state of illumination); 
	capturing a second image in a second state of illumination (Fetzer: Para. [0004], lines 10-11, the second image is captured while the imaging targets are in a second state of illumination); 	
	generating a difference image from said first image and said second image (Fetzer: Para. [0042], lines 1-2, a difference image may be generated using the results of the captured first and second images);
	locating an imaging target based on said difference image (Fetzer: Para. [0046], lines 1-4, Referring to blocks 709, 710, and 711, the system, after segmentation of the difference image, may locate the center point of each of the plurality of imaging targets to further extract information (as described in block 709)) said imaging target including a machine-readable code embedded therein (Fetzer: Para. [0046], lines 10-16, Information may be extracted from a machine-readable payload located in the central region of each imaging target (as described in block 711). Each imaging target may include a QR code, Data Matrix (DM), other two-dimensional (2D) code, barcode, other one-dimensional (1D) code, or other code of similar functionality that may be machine readable or understood by a computer).
	decoding said machine-readable code by an imaging device, said decoded machine- readable code (Fetzer: Para. [0036], lines 33-36, From this enhanced image, the payload within the imaging target 130-132 may be read or decoded (which may be in the form of a QR code, DataMatrix code, barcode, or some other machine-readable form)) including navigation vector data extracted from a payload region of said machine-readable code, said navigation vector data including information indicating a navigation direction (Fetzer: Para. [0030], lines 4-10, These are the pan and tilt angles of the pan-tilt  mechanism 123 that will be used to orient (i.e., direct) the laser range finder of the local positioning system 120 at each imaging target 130-132 on the object 105. The local positioning system 120 pan-tilt angles for the center of the image are already known, along with the distance to the object 105.*Examiner interprets pan tilt angles illustrate a navigation vector data which indicates a navigation direction; and Para. [0032], lines 10-13, The location information contained within each imaging target 130-132 defined in terms of the local coordinate system of the object 105 may be stored in a data payload region of the QR code 500)… 
	Fetzer does not explicitly teach:
	 …a navigation direction through the environment; and 

	However, in the same field of endeavor, Collins teaches:
	…a navigation direction through the environment (Para. [0062], lines 4-9, The marker may be used as a fiducial marker, which may aid the UAV in navigating to a proper landing position of the moving platform. In one example, the marker may include an asymmetric image or code that may be discernible by the UAV. The fiducial marker may be indicative of the orientation of moving platform relative to the UAV); and 
	using said extracted navigation vector data to direct the navigation of the mobile platform in said second navigation direction through said environment to a destination (Para. [0093], lines 1-11, The UAV, platform, or method disclosed herein, in some instances, include a nested visual fiducial (or equivalently as "a nested tag" herein) system as shown in FIG. 7. In some cases, visual fiducials herein to provide detection of known landing location that is robust to occlusions, shadows, and lighting conditions. It also may minimize false positives, which can be catastrophic during a landing maneuver. Furthermore, state information (distance, pose,
etc) of the moving platform, for example, of the USV or UV, may be extracted visually from the tag, which is important for the estimation and control of the UAV).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the positioning system taught by Fetzer and combine …a navigation direction through the environment, and using said extracted navigation vector data to direct the navigation of the mobile platform in said second navigation direction through said environment to a destination as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the advantages includes but are 
	Regarding claim 2, Fetzer in view of Collins teaches the method of Claim 1.  Fetzer further teaches: 
	 first state of illumination is an off state (Fetzer: Para. [0039], lines 5-9, The ring light may be in the on or off state.  Block 702 illustrates an embodiment where the camera's ring light may be in the off state when the first captured image of the imaging targets is taken), and wherein said second state of illumination is an on state (Fetzer: Para. [0040], lines 1-3, Referring to block 703, block 703 illustrates that the ring light of the camera may be in the on state and further configured to illuminate a surface of an object and Para. [0041], lines 1-5, Further in block 704, the system may direct the local positioning system to capture a second image of the plurality of imaging targets.  Block 704 illustrates an embodiment where the second captured image may be in an illuminated state. The second image may capture the same imaging targets as the first image captured in block 702; however, the only difference is that the second image may be illuminated and the first image may not be).
	Regarding claim 3, Fetzer in view of Collins teaches the method of Claim 1. Fetzer further teaches the method comprising:
	extracting position data corresponding to a position of the imaging target (Fetzer: Para. [0014], lines 7-9, a procedure that locates, captures, and extracts information from specific imaging targets on surfaces of objects; and Para. [0015], lines 14-19, For example, a camera-equipped local positioning system may scan the surface of an object to
locate imaging targets. Once the imaging targets are identified, the camera may then be configured to capture information (i.e., position information) from each of the plurality
of imaging targets). 
	Regarding claim 4, Fetzer in view of Collins teaches the method of Claim 3. Fetzer further teaches the method comprising:
	reading a distance from the mobile platform to the imaging target (Fetzer: Para. [0036], lines 33-39, From this enhanced image, the payload within the imaging target 130-132 may be read or decoded (which may be in the form of a QR code, DataMatrix code, barcode, or some other machine-readable form). At this point, pan-tilt angles and a distance reading of the center point of the imaging targets 130-132 may be acquired by the local positioning system 120).
	Regarding claim 5, Fetzer in view of Collins teaches the method of Claim 4.  Fetzer further teaches the method comprising calibrating a position of said mobile platform using said position of the imaging target (Fetzer: Para. [0015], lines 5-11, Aspects of the
present disclosure may be employed in an improved mechanism for calibrating local positioning systems. This may comprise attaching a plurality of passive markers (e.g., retro-reflective markers) onto a surface of an object. The plurality of passive markers would circumscribe or surround a plurality of imaging targets) and said distance reading (Fetzer:  Para. [0049], Block 714 illustrates that the local positioning system may use both the distance reading from block 713 and the extracted information from block 711 to calibrate itself. In essence, block 714 illustrates that the local positioning system may calibrate or re-calibrate the position and orientation offset of the system in relation to the imaging targets located on the surface of the object based on acquired measurements and information).
claim 6, Fetzer in view of Collins teaches the method of Claim 1. Fetzer further teaches an imaging target further including a passive marker (Fetzer: Para. [0015], lines 8-11, a plurality of passive markers (e.g., retro-reflective markers) onto a surface of an object. The plurality of passive markers would circumscribe or surround a plurality of imaging targets).
	Regarding claim 7, Fetzer in view of Collins teaches the method of Claim 6. Fetzer further teaches wherein said imaging target is located based on a difference in the appearance of said passive marker in said first state of illumination and the appearance of said passive marker in said second state of illumination (Fetzer: Para. [0031], lines 1-15, Referring now to FIG. 4 and further referencing FIG. 3, FIG. 4 depicts an illustration of generating the difference image 420 and segmented image 430.  As discussed in FIG. 3, the computing device 150 may utilize a first image 400 and a second image 410 to generate a difference image 420 and further generate a segmented image 430.  As one example, the first image 400 in FIG. 4 is a zoomed-in view of a single imaging target 130 in a non-illuminated state while the second image 410 is a zoomed-in view of the same imaging target 130, but in an illuminated state.  With further processing, a segmented image 430 may result.  In furtherance of the example, the segmented image 430 may be used to assist the local positioning system 120 in locating the center region of the imaging target 130).
	Regarding claim 8, Fetzer in view of Collins teaches the method of Claim 7. Fetzer further teaches wherein said passive marker includes a retro-reflective passive marker (Fetzer: Para. [0015], lines 8-11, a plurality of passive markers (e.g., retro-reflective markers) onto a surface of an object. The plurality of passive markers would circumscribe or surround a plurality of imaging targets).
Claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. However, it would have obvious in one ordinary skill in the art at the effective filing date of the application to duplicate the steps of capturing a first image in a state of illumination; capturing a second image in state of non-illumination; generating a difference image from said first image and said second image; locating an imaging target based on said difference image; second navigation vector data, said second navigation vector data including information indicating a second navigation direction through the environment and using said extracted second navigation vector data to direct the navigation of the mobile platform in said second navigation direction through said environment to a destination. As a design choice “Duplication of parts” [see MPEP 2144.04], In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].  Motivation to duplicate the steps comes from the knowledge well known in the art that doing so would achieve the same end result which is to extract the navigation vector data and use the extracted navigation vector data to direct the mobile platform to a destination.
	Regarding Claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.
	Regarding Claim 12, Fetzer in view of Collins teaches system of Claim 11. Fetzer further teaches 
	 wherein said mobile platform (Fetzer: Para. [0017], lines 7-11, the local
positioning system 120 may be placed on a mobile platform. By placing the local positioning system 120 on a mobile platform, a user may then conveniently control the movement and direction of the local positioning system 120) further comprises an illumination device (Fetzer: Para. [0021], lines 1-4, The camera 125 may also be equipped with a ring
light 126. The ring light 126 may be equipped with a low-powered (i.e., battery powered) light source or any other light source with similar functionality. * Examiner notes does not explicitly teach an illumination device, however, it could be interpreted that the light ring as an illumination device suggested in the citation).  
	Regarding Claim 13, Fetzer in view of Collins teaches the system of Claim 12. Fetzer further teaches wherein each imaging target includes a retro- reflective portion (Fetzer: Para. [0015], lines 8-11, a plurality of passive markers (e.g., retro-reflective markers) onto a surface of an object. The plurality of passive markers would circumscribe or surround a plurality of imaging targets; and Para. [0025], lines 1-3, Further referencing FIG. 1, the plurality of imaging targets 130-132 in system 100 may be bounded by a plurality of passive markers 130a-132a).
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.	
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding Claim 16, Fetzer in view of Collins teaches the system of Claim 15. Fetzer further teaches wherein said mobile platform further comprises laser range meter (Fetzer: Para. [0020], lines 1-4, A laser range meter may be incorporated inside the housing of camera 125 or mounted to the outside of camera 125 in such a way that it transmits a laser beam 128 along the direction vector).  
	Regarding Claim 17, Fetzer in view of Collins teaches the system of Claim 16. Fetzer further teaches wherein said computing device is further configured to determine a position of said mobile platform relative to said imaging targets based on a reading of said laser range meter The computing device 150 instructs the local positioning system 120 to perform automated local positioning measurements of the locations corresponding to the centroids of the segmented regions using the offset pan and offset tilt angles.  This means that the laser range finder is aimed at each imaging target 130-132 in turn and the range, pan and tilt data for each imaging targets 130-132 is measured) and said position data extracted from machine-readable code of said imaging target (Fetzer: Para. [0046], lines 1-4, the system, after segmentation of the difference image, may locate the center point of each of the plurality of imaging targets to further extract information (as described in block 709)).
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 10 above, and is/are therefore rejected on the same premise.
	However, it would have obvious in one ordinary skill in the art at the effective filing date of the application to duplicate the steps of capturing a first image in a first state of illumination; capturing a second image in a second state of illumination; generating a difference image from said first image and said second image; locating an imaging target based on said difference image, said imaging target including a machine-readable code embedded therein; and using said extracted navigation vector data to direct the navigation of the mobile platform in said navigation direction through said environment to a destination. As a design choice “Duplication of parts” [see MPEP 2144.04], In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].  Motivation to duplicate the steps comes from the knowledge well known in the art that doing so would achieve the same end result which is to extract the navigation vector data and use the extracted navigation vector data to direct the mobile platform to a destination.  
Regarding Claim 19, Fetzer in view of Collins teaches the system of Claim 11. Fetzer further teaches wherein said machine-readable code of said imaging target is a QR code (Fetzer: Para. [0032], lines 2-3, QR codes 500 are just one example of a machine-readable code located at each imaging target 130-132).  
	Regarding Claim 20, Fetzer in view of Collins teaches the system of Claim 19. Fetzer further teaches wherein each imaging target includes a retro- reflective passive marker circumscribing said QR code (Fetzer: Para. [0032], lines 6-13, the QR code 500 is bounded or surrounded by a passive marker.  For example, imaging target 130 containing QR code 500 may be bounded by passive marker 130a as depicted in FIG. 1.  The location information contained within each imaging target 130-132 defined in terms of the local coordinate system of the object 105 may be stored in a data payload region of the QR code 500).
	Regarding Claim 23, Fetzer in view of Collins teaches the system of Claim 11. Fetzer teaches wherein the navigation vector data is stored in a data payload region of the machine-readable code embedded in the imaging target (Fetzer: [0032], lines 4-10, These are the pan and tilt angles of the pan-tilt mechanism 123 that will be used to orient (i.e., direct) the laser range finder of the local positioning system 120 at each imaging target 130-132 on the object 105. The local positioning system 120 pan-tilt angles for the center of the image are already known, along with the distance to the object 105; and Para. [0032], lines 10-13, The location information contained within each imaging target 130-132 defined in terms of the local coordinate system of the object 105 may be stored in a data payload region of the QR code 500). 
	Regarding Claim 24, Fetzer in view of Collins teaches the system of Claim 11. Fetzer further teaches  wherein the navigation vector data is includes information corresponding to a and/or travel time that is also used to direct navigation of the mobile platform (Fetzer: Para. [0030], lines 8-10, The local positioning system 120 pan-tilt angles for the center of the image are already known, along with the distance to the object 105). Fetzer does not explicitly teach:
	…a velocity…
	However, in the same field of endeavor, Collins teaches:
	…a velocity… (Collins: Para. [0043], lines 25-26, the real-time
state of the moving platform includes a position, velocity).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 11 as taught by Fetzer in view of Collins and combine …a velocity… as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the advantages includes but are not limited to: reduced inspection costs due to automating the inspection process with robots, more frequent inspections feasible due to lower cost to keep system deployed, improved safety and lower risk due to fewer deployed human inspectors, reduced repair costs due to persistent inspection, even in harsh environmental conditions (Para. [0008], lines 4-10).
	Regarding claim 26, Fetzer in view of Collins teaches the method of Claim 1. The claim(s) recites analogous limitations to claim(s) 10 above, and is/are therefore rejected on the similar premise. 
	Regarding Claim 27.   
Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer in view of Collins as applied to claim(s) 1 and 11 above, and further in view of  Rahnama (US-2013/0212130).
	Regarding Claim 22, Fetzer in view of Collins teaches the method of Claim 1.  Fetzer in view of Collins teaches wherein said navigation vector data is embedded in said imaging target, however, Fetzer nor Collins explicitly teach field vector information that is embedded in said imaging target and not retrieved from a remote database.
	However, in the same field of endeavor, Rahnama teaches:
	…field vector information that is embedded in said imaging target and not retrieved from a remote database (see at least Rahnama: Para. [0086], lines 10-19, One should appreciate that device context 325 could also be represented as a vector, graph, matrix, N-tuple or other construct. For example, device context 325 can be constructed as a vector where each element of the vector corresponds to dimensions of the attribute namespace (e.g., geo-location, demographic, etc.). The elements of the vector can then be used as an index into a zone database to determine which of instantiated zones 395 are contextually relevant to device context 325; and Para. [0085], lines 4-6, as illustrated in FIG. 3, the zone criteria could include a geographic boundary based on geographic coordinates, information from zone marker 310. *Examiner interprets that vector information indicates that the information is based on geographic coordinates from a zone marker and not database).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify mobile platform taught by Fetzer and combine…field vector information that is embedded in said imaging target and not retrieved from a remote database as taught by Rahnama. One of ordinary skill in the art would have been motivated to make this modification 	
	Regarding Claim 25, Fetzer in view of Collins teaches the system of Claim 11. Fetzer nor Collins explicitly teach wherein the navigation vector data includes a vector field in the format of a direction vector that encodes distance in a magnitude of the direction.
	However, in the same field of endeavor, Rahnama teaches:
	wherein the navigation vector data includes a vector field in the format of a direction vector that encodes distance in a magnitude of the direction (see at least Rahnama: Para. [0086], lines 10-19, One should appreciate that device context 325 could also be represented as a vector, graph, matrix, N-tuple or other construct. For example, device context 325 can be constructed as a vector where each element of the vector corresponds to dimensions of the attribute namespace (e.g., geo-location, demographic, etc.). The elements of the vector can then be used as an index into a zone database to determine which of instantiated zones 395 are contextually relevant to device context 325 *It will be understood by those skilled in the art that a vector has an magnitude of the direction).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the system according to claim 11 taught by Fetzer and combine wherein the navigation vector data includes a vector field in the format of a direction vector that encodes distance in a magnitude of the direction as taught by Rahnama. One of ordinary skill in the art would have been motivated to make this modification in order to obtain information or interact with information seamlessly based on the ambient presence of relevant or contextual information (Rahnama: Para. [0003], lines 9-11).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on  (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664